OPINION — AG — ** TAX SALE — NOTICES ** (1) AFTER THE FIRST PUBLICATION OF THE NOTICE OF RESALE OF REAL ESTATE FOR DELINQUENT TAXES, AND PRIOR TO SUCH RESALE, REAL ESTATE WHICH HAS PROPERLY BEEN INCLUDED IN SUCH NOTICE MAY BE TAKEN OUT OF, AND SAVED FROM, SUCH RESALE, ONLY BY PAYMENT TO THE COUNTY TREASURER OF THE ACTUAL, TOTAL AMOUNT OF ALL TAXES, INTEREST, PENALTIES AND COSTS ACCRUED, DUE AND DELINQUENT THEREON AS OF THE TIME OF THE FIRST PUBLICATION OF SUCH NOTICE OF RESALE. (2) TO THE ISSUANCE OF TAX SALE CERTIFICATE TO THE COUNTY AND TO THE ENDORSEMENT OF OTHER DELINQUENT TAXES THEREON. ALTHOUGH IT APPARENTLY DOES 'NOT' AFFECT THE ANSWER TO YOUR QUESTION, THE ATTENTION OF THE COUNTY TREASURER SHOULD BE CALLED TO THE FACT, AT LEAST SINCE THE EFFECTIVE DAE OF 68 Ohio St. 411 [68-411], THERE HAS BEEN NO STATUTORY AUTHORITY FOR THE ISSUANCE OF A TAX SALE CERTIFICATE TO THE COUNTY IN INSTANCES WHERE PROPERTY IS BID OFF TO THE COUNTY AT ORIGINAL TAX SALE FOR WANT OF A BID OF THE AMOUNT DUE, UNLESS AND UNTIL SOME PURCHASES THE COUNTY'S INTEREST UNDER SUCH TAX SALE AS PROVIDED FOR IN 68 Ohio St. 411 [68-411] (CERTIFICATES, NOTICES, REDEEM PROPERTY) CITE: 68 Ohio St. 432 [68-432], 68 Ohio St. 432 [68-432](B), 68 Ohio St. 432 [68-432](F), 68 Ohio St. 433 [68-433](A) (JAMES C. HARKIN)